PER CURIAM.
This cause is before us on appeal from a judgment and sentence for possession of cocaine. The trial court sentenced appellant under the habitual felony offender statute to four years’ incarceration to be followed by four years’ probation. Appellant argues that this sentence violates the constitutional prohibition against double jeopardy.
In accordance with Poore v. State, 531 So.2d 161 (Fla.1988), we affirm the probationary split sentence. We certify to the Supreme Court of Florida, however, the following question as one of great public importance:
DOES A DOUBLE JEOPARDY VIOLATION RESULT FROM THE IMPOSITION OF A PROBATIONARY SPLIT SENTENCE WHEN THE LEGISLATURE HAS NOT EXPLICITLY AUTHORIZED THAT DISPOSITION IN THE SENTENCING ALTERNATIVES OF SECTION 921.187, FLORIDA STATUTES?
ERVIN, BOOTH and BARFIELD, JJ., concur.